DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I, claims 1-9, in the reply filed on 28 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Surkamp et al (EP publication 2072357) in view of Resch et al (US patent 5,404,085).
	The publication to Surkamp discloses the invention substantially as is claimed.  Surkamp discloses a wiper system (1, fig. 1) comprising a motor (not shown, but disclosed as within motor housing 2) with an output shaft gear (gear worm disclosed para. 16 of translation).  A gear train comprising a first gear (4), having a first diameter, engages with the output shaft gear, and comprising a second gear (15) of a second smaller diameter.  The first and second gears rotate together in that when one rotates the other rotates.  An internally cut sector gear (10), which is coupled with an output shaft (either 9 or shaft coupled with second gear 15, para. 19 of translation).  The internally cut sector gear includes an internal geared groove (12) therein that engages with the second gear (15).
	The publication to Surkamp discloses all of the above recited subject matter with the exception of the motor being a brushless DC motor and comprising a controller storing overcurrent trip logic.
	The publication to Resch discloses a windshield wiper system for wiping a windshield (19).  The system comprises a wiper motor (6, fig. 1) for driving a wiper arm (11), with attached wiper blade, via a gear drive (7) over the windshield.  Resch further discloses that the wiper motor is a brushless DC motor (col. 5, lines 13-24).  Resch further discloses that the motor is controlled via a controller (40) which includes logic portion (38, fig. 5) which responds to overcurrent detected by sense circuit (50) and prevent motor damage (see col. 5, lines 56+).

With respect to claim 2, the arc-length of the internal geared groove, area where teeth (14) are provided, appears to exceed a required sweep angle of the wiper system, otherwise the system would not function properly.
With respect to claim 3, opposite ending teeth (14) along the geared groove can be deemed stoppers, at least as far as defined.	With respect to claim 4, it also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the motor of Surkamp with a controller that uses stored overcurrent trip logic, as clearly suggested by Resch, to prevent motor damage in the event of overcurrent draw.
	With respect to claim 6, an axis of either output shaft referenced above will at least be proximate to an exterior diameter of the first gear.
	With respect to claims 7-9, the sector gear includes a hub portion from which the output shaft (9) extends and from which extends a sector gear portion which includes radial portions, internally facing surfaces and stoppers as claimed (see annotated figure below).



    PNG
    media_image1.png
    725
    963
    media_image1.png
    Greyscale


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
12 March 2021